Title: 31st.
From: Adams, John Quincy
To: 


       Paris in the afternoon. French Theatre. Abdir, and le Roi de Cocagne. Abdir is a new piece. This was only the 2d. Representation: ’tis the history of young Asgill, brought upon the Stage, under feigned names. G. Britain is Nangés. Vazercan is General Washington. Abdir is Asgill. The King of Persia is the King of France, who at the end of the Piece sends an Ambassador to the new Republic, requesting the pardon of Abdir. The Author has not given so much interest I think to the piece, as the Subject is susceptible of; and it is something so new, that I don’t know by what name to call it. It is not a Tragedy: for the Hero of the piece is a private person, who is known only by that even which was produced merely by chance. It is not a Comedy, for there is not a character in it, that has any thing comic in it, and the drift of the Piece, is entirely tragic. There are however a number of excellent, and very liberal sentiments. The compliments paid to the French king and nation, are not outrés. Much is said in praise of Liberty, and of the People that defended it. Even the British are treated in a very generous manner, as they always are upon the french Stages although the English upon their Theatres take every opportunity they can to ridicule and debase this Nation. Nolé in Abdir, and Madame Vestris in the mother, made as much of their parts as they could. Le Roi de Cocagne, is one of the most laughable, and most absurd pieces I ever saw; Dugazon, delivered the part of the King very well.
      